IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 30, 2009
                                     No. 08-60457
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ASMITA NANASIA

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A99 616 512


Before BENAVIDES, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Asmita Nanasia, a native and citizen of India, petitions this court to
review the decision of the Board of Immigration Appeals (BIA) upholding the
decision of the immigration judge (IJ) denying her application for withholding
of removal.      Nanasia argues that given her credible testimony and the
documentary evidence depicting the persecution of Muslims by Hindu
extremists, a reasonable person in her circumstance would fear persecution if
returned to India.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-60457

      We conclude from a review of the record that the BIA’s determination is
supported by substantial evidence, and the record does not compel a conclusion
contrary to the BIA’s denial of withholding of removal. See Eduard v. Ashcroft,
379 F.3d 182, 193 (5th Cir. 2004); Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994);
8 C.F.R. § 208.16(b). Nanasia does not challenge the finding that her asylum
application was untimely filed nor the finding that she is not entitled to
protection under the Convention Against Torture.      Thus, these claims are
deemed abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
Accordingly, the petition for review is DENIED.




                                      2